EisheR, J.,
delivered the opinion of the court.
This was a petition, filed by the appellant in the Probate Court of Franklin county, alleging that he is the next of kin of Thaddeus *152J. Maxwell, deceased. That the appellee qualified as administrator on said estate. That he made a pretended final settlement, without giving notice to the petitioner. That the administrator distributed the whole estate to the widow of the deceased, when, under the law, she was only entitled to one-half of the same. The widow and the administrator are made parties to the petition; and the prayer is, that distribution be made according to law.
The defendants pleaded, that the final settlement was made upon due notice to the widow, who was adjudged by the court to be the only party interested in the estate. That the court decreed a distribution of the estate to her ; and that the administrator executed this decree, under the order of the court. This plea being set down for hearing, the court adjudged it sufficient to defeat the claim asserted by the petition.
The decree of the court, and other proceedings connected with the final settlement and distribution, are not in the record; and hence, their validity cannot now be adjudicated.
Assuming, as we must do under the record before us, that the decree was not void, the administrator was bound to obey it; and having made distribution to the party entitled under the decree, and been discharged by the court, he is no longer subject to the jurisdiction of the Probate Court. It is not like the case, where the administrator, of his own accord, undertakes to decide who are entitled to the estate, and makes distribution accordingly. He acts in such case at his peril, and must know the parties entitled to the estate. In this case, the court decided the question of right,, and ordered the administrator to deliver the estate to the person adjudged to be entitled to the same under the law.
There is nothing to show the invalidity of this decree; and it may be true, that the widow was entitled to a portion of the estate in that character, and to the balance as her husband’s next of kin. But, be this as it may, it is a fact adjudicated by a court of competent jurisdiction, and it can only be now inquired into in this collateral proceeding, by showing that the decree is void ; and the record not being before us, we cannot decide this question.
Decree affirmed.